Case 9:19-cv-80488-BB Document 42 Entered on FLSD Docket 09/04/2019 Page 1 of 18




                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA


                                   CASE NO. 19-CV-80488-BLOOM

  AFFORDABLE AERIAL PHOTOGRAPHY,
  INC.

                     Plaintiff,

  vs.

  MODERN LIVING REAL ESTATE, LLC,
  and COMPASS FLORIDA, LLC

                     Defendant.


   DEFENDANT COMPASS FLORIDA, LLC’S MOTION TO DISMISS THE AMENDED
         COMPLAINT AND INCORPORATED MEMORANDUM OF LAW

         Pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, Defendant Compass

  Florida, LLC (“Compass”) files this Motion to Dismiss the Amended Complaint, Doc. No. 40,

  filed by Plaintiff and in support states as follows:

  I.     INTRODUCTION

         Affordable Aerial Photography, Inc.’s (“AAP”) Amended Complaint alleges Compass is

  liable for direct and vicarious copyright infringement as its copyrighted photographs were

  reproduced on Modern Living Real Estate, LLC’s (“Modern Living”) website without permission.

  But, to establish liability against Compass, AAP makes the monumental jump that Compass

  controls and manages Modern Living’s website. This conclusion is premised exclusively on

  Compass’s logo appearing on Modern Living’s website. The Amended Complaint, however, fails

  to allege any facts that plausibly sustain Compass took any action to post materials on the website

  or maintains any control or authority over the website.




                                                   -1-
Case 9:19-cv-80488-BB Document 42 Entered on FLSD Docket 09/04/2019 Page 2 of 18




         In fact, the Independent Contractor Agreement between Compass and Modern Living and

  the terms of the Modern Living website precludes AAP’s averment and demonstrates Compass is

  not responsible for Modern Living’s website or conduct. Because AAP has not alleged any facts

  to plausibly sustain its claims against Compass, the Amended Complaint should be dismissed.

  II.    BACKGROUND

         AAP is a Florida company that specializes in photographing real estate. See Doc. No. 40

  at ¶¶2, 9. AAP and its founder are “well known for their aerial photographs,” which are captured

  by a “helium balloon camera-rigging system” designed and built by AAP’s founder. See Id. at

  ¶¶11-12.

         AAP claims to be the copyright owner of certain photographs taken by its founder, Robert

  Stevens: 2015 Photographs; 2012 Photographs; 2015 Photographs H1; and 2013 Photographs. See

  Id. at ¶¶17-18; 20-21; 23-24; 26-27. Each of the photographs includes a watermark in the lower

  left-hand corner identifying AAP’s ownership. See Id. at ¶¶19, 22, 25, and 28; See also Doc. No.

  40-1 at p.3, 40-2 at p.3, 40-3 at p.5-8, 40-4 at p.3. Plaintiff alleges each photograph is registered

  with the United States Copyright Office. See Doc. No. 40 at ¶15; see also Doc. No. 40-1, 40-2,

  40-3, and 40-4.

         Modern Living is a Florida limited liability company headquartered in Palm Beach County.

  See Doc. No. 40 at ¶3. Modern Living “specializ[es] in representing buyers, sellers, and renters in

  the luxury home market of Palm Beach & Broward County.” See Doc. No. 40-6 at 1. To facilitate

  its real estate business, Modern Living operates a website and posts information about available

  properties. See Doc. No. 40 at ¶29; Doc. No. 40-5. AAP alleges Modern Living used certain AAP

  copyrighted-photographs on its website without credit or permission. See Doc. No. 40 at ¶¶29-30,

  35.




                                                  -2-
Case 9:19-cv-80488-BB Document 42 Entered on FLSD Docket 09/04/2019 Page 3 of 18




         AAP further claims Compass “posted” the infringing photographs on the Modern Living

  website. See Id. at ¶29. According to AAP, Compass is responsible for Modern Living’s website

  because Compass is “prominently co-branded in the top left corner,” evidencing both Modern

  Living and Compass “control[], manage and benefit” from the website. See Id. at ¶30. Because

  Modern Living is a “top producing team at Compass,” AAP argues Modern Living “operates under

  the supervision and control of Compass as one of Compass’s ‘teams.’” See Id. at ¶31. To

  demonstrate such control, AAP points to Modern Living’s contact information—a reference to

  “Modern Living @ Compass” which includes an email address of “info@modernlivingre.com”—

  to support its belief Compass controls the website. See Doc. No. 40-6 at 3. Finally, AAP alleges

  Compass provides Modern Living a marketing budget and “various tools[] for marketing efforts

  including Defendants’ Website to support Modern Living’s real estate sales and rentals from which

  Compass receives a share of rental and sales revenue.” 1 See Doc. No. 40 at ¶34.

         The crux of AAP’s copyright claims against Compass is Compass “caused” the

  photographs to be posted to the co-branded Modern Living website. See Id. at ¶44. Compass,

  however, does not own or control Modern Living. See Doc. No. 19 (Modern Living’s Corporate

  Disclosure Statement stating “it has no parent corporation and no publicly held corporation owns

  10 percent or more” of its stock). Compass does not employ real estate agents; rather, as a real

  estate brokerage, it forms independent contractor relationships with real estate agents, providing




  1
    AAP’s allegation is derived from the Independent Contractor Agreement between Compass and
  Patrick David Lafferty, II on behalf of Modern Living (“ICA”). See Doc. No. 32 at p.6. As such,
  the Court may consider the ICA in ruling on the Motion to Dismiss as AAP placed the ICA at issue
  in the Amended Complaint. See Strategic Marketing, Inc. v. Great Blue Heron Software, No. 15-
  80032, 2015 WL 11438209, at *3 (S.D. Fla. May 12, 2015); Balmert v. Pulte Home Corp., 445
  Fed. Appx. 256, 267 (11th Cir. 2011) (finding purchase agreements not attached to complaint were
  properly considered on motion to dismiss where “it would be impossible for the District Court” to
  weigh the merits of a “crucial issue” in the case without considering the purchase agreements).



                                                -3-
Case 9:19-cv-80488-BB Document 42 Entered on FLSD Docket 09/04/2019 Page 4 of 18




  various services to support the agent’s real estate sales. See Ex. A. Compass has no relationship

  with Modern Living outside of its standard independent contractor agreement.

         Importantly, Compass is not responsible for, and does not manage or control Modern

  Living’s website. Modern Living explicitly acknowledges that “Modern Living Real Estate LLC

  operates the web site at www.modernlivingre.com[.]” See Ex. B (Privacy Statement (last visited

  August 26, 2019), available at https://modernlivingre.com/privacy-policy/).             Thus, while

  Compass’s logo appears on Modern Living’s website, the website’s address and contact

  information, see Doc. No. 40-6 at p.3, reflect Modern Living’s exclusive control. In fact, if a user

  clicks on the “Compass” hyperlink, see Doc. No. 40-6 at p.2, the user will be directed to Compass’s

  entirely separate website at https://www.compass.com/agents/miami/patrick-lafferty/.

  III.   ARGUMENT

         A complaint must be dismissed if the plaintiff fails to plead “enough facts to state a claim

  to relief that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007).

  A claim is facially plausible “when the plaintiff pleads factual content that allows the court to draw

  the reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal,

  556 U.S. 662, 678 (2009). While AAP does not need to provide detailed factual allegations, “it

  must provide ‘more than labels and conclusions, and a formulaic recitation of the elements of a

  cause of action will not do.’” Temurian v. Piccolo, No. 18-6277, 2019 WL 1763022, at *2 (S.D.

  Fla. Apr. 22, 2019) (quoting Twombly, 550 U.S. at 555). And, although the Court must accept the

  allegations in the Amended Complaint as true, Pielage v. McConnell, 516 F.3d 1282, 1284 (11th




                                                  -4-
Case 9:19-cv-80488-BB Document 42 Entered on FLSD Docket 09/04/2019 Page 5 of 18




  Cir. 2008), Plaintiff cannot simply “rest on ‘naked assertions devoid of further factual

  enhancement,’” Mejia v. Ocwen Loan Servicing, LLC, 703 Fed. App’x. 860, 862 (11th Cir. 2017).

         Because Plaintiff has not alleged sufficient factual support “to draw the reasonable

  inference that the defendant is liable for the misconduct alleged,” Iqbal, 556 U.S. at 678 (citing

  Twombly, 550 U.S. at 556), the Amended Complaint should be dismissed.

      1. AAP does not Allege a Valid Claim for Direct Infringement Against Compass.

         To establish a claim of direct copyright infringement, AAP must plausibly allege (1) that

  it owns a valid copyright and (2) that Compass copied original elements of the copyrighted works

  or materials to state a claim for copyright infringement. See Strategic Marketing, 2015 WL

  11438209 at *3; see also Disney Enters. v. Hotfile Corp., 798 F. Supp. 2d 1303, 1307 (S.D. Fla.

  2011) (“Where a plaintiff shows that he owns a valid copyright and that the other party copied

  some of the protected elements of that work, he has shown direct infringement of his copyright.”)

  (citing Saregama India Ltd. v. Mosley, 635 F.3d 1284, 1290 (11th Cir. 2011)). Here, Plaintiff’s

  Amended Complaint fails because it is devoid of any factual allegations to establish Compass

  copied the copyrighted photographs. And, without adequate factual support, a court cannot

  conclude that the plaintiff’s claims are plausible, and dismissal under Rule 12(b)(6) is appropriate.

         Notably, AAP fails to allege any facts to plausibly claim Compass directly infringed AAP’s

  allegedly copyrighted photographs. 2 Instead, AAP rests on the allegation that its copyrighted

  photographs appeared on the Modern Living website at modernlivingre.com that is co-branded

  with Compass’s logo suggesting Compass “controls, manage[s] and benefit[s]” from the website.

  See Doc. No. 40 at ¶¶30-32, 44, 108, 121, 134, 147. But the documents incorporated into the


  2
   Compass assumes for the purpose of this Motion that AAP holds a valid copyright in the relevant
  photographs, but reserves all defenses available to the charge of copyright infringement, including
  a challenge to the validity of AAP’s copyrights.




                                                  -5-
Case 9:19-cv-80488-BB Document 42 Entered on FLSD Docket 09/04/2019 Page 6 of 18




  Amended Complaint—Modern Living’s website and the ICA—belie this allegation.

         First, defendant “Modern Living Real Estate LLC operates the web site at

  www.modernlivingre.com[.]” See Ex. B. While Compass’s logo appears on Modern Living’s

  home page, this affiliation does not support AAP’s allegation Compass “control[s], manage[s] and

  benefit[s]” Modern Living’s website. See Estate of Miller v. Thrifty Rent-A-Car System, Inc., 637

  F. Supp. 2d 1029, 1039 (M.D. Fla. 2009) (noting that “[i]n today’s world, it is well understood

  that the mere use of franchise logos and related advertisements does not necessarily indicate that

  the franchisor has actual or apparent control over any substantial aspect of the franchisee’s business

  or employment decisions.”). Instead, the affiliation reveals the unremarkable relationship between

  a real estate brokerage and affiliated real estate agents. See American Dental Ass’n v. Cigna, 605

  F.3d 1283, 1290 (11th Cir. 1990) (“[C]ourts may infer from the factual allegations in the complaint

  obvious alternative explanations [that] suggest lawful conduct rather than the unlawful conduct

  the plaintiff would ask the court to infer.”). This acknowledged affiliation does not establish

  Compass takes any action to place materials on Modern Living’s website—particularly as Modern

  Living acknowledges its ownership of the website. See Ex. B.

         Here, Compass does not control or supervise any part of the Modern Living website and

  does not have the ability to post photographs to that website. 3 AAP has not established any legal

  basis to impute Modern Living’s conduct to Compass. Because the sparse factual allegations in

  the Amended Complaint fail to plausibly allege Compass is responsible for Modern Living’s

  website, the court cannot “draw the reasonable inference that the defendant is liable for the



  3
    Indeed, the ICA establishes that Modern Living and Compass have an “independent contractor
  relationship for all purposes” and “does not create an employer-employee, joint venture, or
  partnership relationship.” See Ex. A at Governing Principles. Compass does not control Modern
  Living or its content and cannot be responsible for any of its purported infringing acts.




                                                  -6-
Case 9:19-cv-80488-BB Document 42 Entered on FLSD Docket 09/04/2019 Page 7 of 18




  misconduct alleged.” Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 556). As such, the

  claims should be dismissed for failure to state a claim upon which this Court can grant relief. 4

             3. AAP does not Allege a Valid Claim for Vicarious Copyright Infringement
                Against Compass.

         AAP’s vicarious copyright infringement claim should also be dismissed for failure to state

  a claim. Compass can only be liable for the infringement claim if Compass “infringes vicariously

  by profiting from direct infringement while declining to exercise a right to stop or limit it.”

  Marketran, LLC v. Brooklyn Water Enters., No. 16-81019, 201 WL 8678548, at *2 (S.D. Fla. Aug.

  31, 2016) (quoting Metro-Goldwyn-Mayer Studios, Inc. v. Grokster, Ltd., 545 U.S. 913, 930 (2005)

  (internal quotation marks omitted)). AAP must therefore establish Compass has “(1) ‘the right

  and ability to supervise,’ and (2) ‘a direct financial interest’ in the profits from the infringing

  activity.” Id. at *2 (quoting Klein & Heuchan, Inc. v. Costar Realty Info., Inc., 707 F. Supp. 2d

  1287, 1297 (M.D. Fla. 2010), aff’d, 425 Fed. App’x. 833 (11th Cir. 2011)). “[S]econdary liability

  cannot be imposed without first establishing direct infringement by the performer.” 5 Broadcast

  Music, Inc. v. Joint Bar & Grill, No. 12-21209, 2012 WL 6933552, at *2 (S.D. Fla. Dec. 11, 2012)

  (citing New World Music Co. v. Tampa Bay Downs, Inc., No. 07-398-T-33, 2009 WL 35184, at

  *4 (M.D. Fla. Jan. 6, 2009); A&M Records v. Napster, Inc., 239 F.3d 1004, 1013 n.2 (9th Cir.



  4
    For the same reasons, AAP’s Digital Millennium Copyright Act (“DMCA”) claim should be
  dismissed. There are no allegations that Compass removed or obstructed AAP’s copyright mark
  on the photographs. Instead, AAP asserts its copyright marks were “obstructed or removed from
  the photographs” or “cropped and composition removed” prior to posting on Modern Living’s
  website. See Doc. No. 40 at ¶¶41-42, 159. To begin, the photographs attached to both the
  Complaint and the Amended Complaint include AAP’s copyright marks. See Doc. No. 1-5 at
  pp.2-3, 5, 6-7, 9, 11, 12; Doc. No. 40-5 at pp.2-3, 5-12. Moreover, because Compass is not
  responsible for Modern Living’s website or the content posted to it, see Ex. A and Ex. B, AAP
  makes no plausible claim that Compass took any action to obstruct AAP’s copyright mark.
  5
   Because AAP must first establish direct infringement to establish vicarious infringement, if
  AAP’s direct infringement claims fail, its vicarious liability claim must also fail.



                                                  -7-
Case 9:19-cv-80488-BB Document 42 Entered on FLSD Docket 09/04/2019 Page 8 of 18




  2001)). Here, AAP fails to plead any factual allegations to establish the elements of vicarious

  copyright liability.

          The “right and ability to control” element requires “both a legal right to stop or limit the

  directly infringing conduct, as well as the practical ability to do so.” Venus Fashions, Inc. v.

  ContextLogic, Inc., 2017 WL 2901695, at *12 (M.D. Fla. Jan. 17, 2017) (quoting Perfect 10, Inc.

  v. CCBill LLC, 488 F.3d 1102, 1108 (9th Cir. 2007)). AAP’s allegations, however, are insufficient

  to establish this element. While AAP asserts Compass has the “right and ability to stop or limit

  direct infringement” on Modern Living’s website, see Doc. No. 40 at ¶173, AAP provides no

  factual allegation to support its conclusory allegation. In fact, Compass does not have any

  authority to control Modern Living’s website. See Ex. B. Compass provides nothing more than

  contractor services to Modern Living. See Ex. A (“This ICA creates an independent contractor

  relationship for all purposes …”).

          AAP offers no facts to support an inference Compass has a right to stop Modern Living’s

  allegedly infringing acts—let alone that Compass declined to exercise that right. Because the

  Amended Complaint is devoid of a factual basis permitting the Court to plausibly infer Compass

  has any form of control or supervision over Modern Living or Modern Living’s website, AAP’s

  claim should be dismissed.




                                                  -8-
Case 9:19-cv-80488-BB Document 42 Entered on FLSD Docket 09/04/2019 Page 9 of 18




  IV.    CONCLUSION

         AAP’s Amended Complaint fails to plead sufficient facts to state a claim for copyright

  infringement against Compass. Compass, therefore, respectfully requests that all claims against

  Compass be dismissed.

  Dated: September 4, 2019                           Respectfully submitted,

                                                     s/ Maureen B. Soles
                                                     Maureen B. Soles
                                                     Florida Bar No. 1003803
                                                     Email: msoles@bakerlaw.com
                                                                    smccoy@bakerlaw.com
                                                     BAKER & HOSTETLER LLP
                                                     200 South Orange Avenue #2300
                                                     Post Office Box 112
                                                     Orlando, Florida 32802
                                                     Telephone: 407-649-4000
                                                     Facsimile: 407-841-0168

                                                     and

                                                     Deborah Wilcox (0038770)
                                                     (pro hav vice)
                                                     BAKER & HOSTETLER LLP
                                                     Key Tower
                                                     127 Public Square, Suite 2000
                                                     Cleveland, OH 44114-1214
                                                     Telephone:     216.621.0200
                                                     Facsimile:     216.696.0740

                                                     Attorneys for Defendant
                                                     Compass Florida, LLC




                                               -9-
Case 9:19-cv-80488-BB Document 42 Entered on FLSD Docket 09/04/2019 Page 10 of 18




                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on September 4, 2019, a true and correct copy of the foregoing

  has been filed with the Court using the Court’s CM/ECF system, which will send notice of such

  filing to all registered CM/ECF recipients.

                                                  s/ Maureen B. Soles
                                                  Maureen B. Soles




                                                - 10 -
Case 9:19-cv-80488-BB Document 42 Entered on FLSD Docket 09/04/2019 Page 11 of 18




             Exhibit A
DocuSign Envelope ID: BA1C79A8-1BD5-48F6-ABC1-444B74D2B860
           Case 9:19-cv-80488-BB Document 42 Entered on FLSD Docket 09/04/2019 Page 12 of 18


                                                          INDEPENDENT CONTRACTOR AGREEMENT
      Broker and Agent agree to the following “Incentives” beginning on the “Start Date” of November 26, 2018 and ending on November 25, 2019 (the
      “Initial Term”), or for such other period explicitly set forth herein:

      1.   “Agent Split”: 85.00% of gross commissions received by Broker from transactions procured and closed by Agent during the period beginning on
           November 26, 2018 and ending November 25, 2019.
      2.   “Launch Marketing Budget”: $100,000.00 in the aggregate for the Initial Term and $75,000.00 in the aggregate for the period beginning on
           November 26, 2019 and ending on November 25, 2020, granted to the Team, each divided into quarterly installments. If applicable, the costs of
           Broker-branded signs, business cards, logos, lifestyle photoshoots, and all other marketing-related costs (collectively, “Marketing Costs”) shall be
           paid from the Launch Marketing Budget or by cash payment from the Team made to Broker. If the Team incurs Marketing Costs exceeding the
           Launch Marketing Budget, then the Team shall promptly pay Broker in cash for any such Marketing Costs.
      3.   “Assistant Contributions”: $50,000.00 in the aggregate for the Initial Term and $50,000.00 in the aggregate for the period beginning on November
           26, 2019 and ending on November 25, 2020 (disbursed in 24 equal semi-monthly installments per period) for administrative and other approved
           support services engaged and utilized by the Team.
      4.   “Signing Bonus”: A one-time cash signing bonus in the amount of $74,999.00 payable within 30 days of the Association Date.
      5.   “Office Subsidy”: A monthly subsidy equal to $3,000.00 (the “Office Subsidy Contributions”) in connection with Agent’s occupation and use of
           a non-Broker operated office space for the period beginning on December 1, 2018, and ending no later than December 1, 2020.
      6.   “Equity Stock Option Grants”: Agent will be granted up to 4 Options for the purchase of common shares of UC under the Plan, granted at regular
           UC Board meetings after each of the Association Date and the first 3 anniversaries thereof. The Share Count under each Option will equal (a) one-
           quarter of $99,000.00 divided by (b) the PPS at which UC’s most senior preferred stock was most recently sold by UC to a third party as part of a
           substantial financing or other transaction as of the Grant Date. All capitalized terms in this Section are as defined below.
      7.   General Stock Option Information: As used in this ICA, “UC” means Urban Compass, Inc. d/b/a Compass. “Option” means a non-statutory
           stock option. The “Plan” means UC’s 2012 Stock Incentive Plan, as amended. The “Board” is the Board of Directors of UC. “Share Count” means
           the number of shares available for exercise under the applicable Option. “PPS” means price per share. “Grant Date” means the applicable date on
           which UC makes an Option grant to Agent. Any Option grant provided to Agent is subject to: (1) Board approval, (2) an independent appraisal of
           UC’s common shares at the Grant Date (for I.R.C. Sec. 409A), (3) Agent’s license being associated with Broker on such date, and (4) the Board’s
           right to combine grants made to Agent on the same date. The Board will set each Option’s exercise PPS on the applicable Grant Date. Each Option
           will be subject to a vesting schedule and terms of the Plan and an option agreement (under both of which, Agent is deemed a consultant of UC) to
           be entered into between Agent and UC. Agent agrees that (x) neither UC, nor any of its Affiliates, nor its or their stockholders, directors, officers,
           or employees has made or makes any representation that any Option has value, or that a market will exist for UC common shares and (y) the
           Options are for the purchase of common shares of UC but the Share Count is calculated using the PPS of UC’s preferred stock.
      8.   “Resource Fee”: $0 for the current calendar year.
                                                                        Governing Principles:
      From the Start Date until the date this independent contractor agreement (the “ICA”) is terminated, the following principles apply to Agent’s
      performance of real estate brokerage services:
          Agent acknowledges that Agent is not entitled to the Incentives absent Agent's election to use, at all times, Broker’s tools titled: (a) “Collections”
           with all of Agent’s buyers, starting on the 45-day anniversary of the Start Date, and (b) “Coming Soon” with all of Agent's sellers, first activating
           all listings for 5 days internally on Compass.com only and, subsequently, 5 additional days externally on only Compass.com, as permitted by Law
           (which includes MLS rules). Agent may later elect in writing, without penalty, not to use such tools accordingly but Agent shall no longer be entitled
           to the Incentives.
          This ICA creates an independent contractor relationship for all purposes including, but not limited to, federal, state and local laws regarding
           income taxation, withholding tax regulations, unemployment insurance and/or workers’ compensation, and does not create an employer-
           employee, joint venture, or partnership relationship. Incentives are based on Agent’s output, not hours worked.
          Any Dispute under this ICA will be exclusively resolved by confidential, binding arbitration per Broker’s Terms of Engagement.
          Any and all incentive terms contained in the ICA (excepting only any potential grants of equity) shall be deemed shared by Marcia Lafferty (if a
           single person, “Partner,” if multiple persons, each individually “Partner” and collectively, “Partners,” and, in each case, together with Agent,
           “Team”) unless otherwise explicitly stated, notwithstanding any duplicative reference in any such Partner’s independent contractor agreement
           with Broker.
          Notwithstanding anything in this ICA to the contrary, (a) this ICA constitutes the entire agreement between the parties and (b) either party may
           terminate this ICA at any time for any or no reason. This ICA may be executed in several counterparts and together constitute one instrument.
           Electronic signatures will be legal and binding. All capitalized terms not defined herein have the meanings assigned to them in Broker’s Terms of
           Engagement, available at www.compassterms.com (which terms are deemed to be fully incorporated into this ICA). Agent confirms that Agent is the signatory
           below and has signed as such, that Agent has not in any way modified the terms of the ICA as signed by Broker, and Agent agrees that any
           modifications Agent has made to the ICA as signed by Broker shall be deemed void.
          Upon termination of the ICA, if by Broker for Cause (as set forth in Broker’s Terms of Engagement) or as a result of Agent’s voluntary
           disaffiliation, within 3 year(s) of Agent’s actual receipt of any Incentive(s) (other than Agent Split) pursuant to the ICA, Agent agrees to repay
           Broker such Incentive(s).
      By executing this ICA, Agent agrees, effective as of the Start Date, to the valuable consideration, and the terms and conditions, set forth herein, and
      Broker’s Terms of Engagement, which Agent has read, which are available at: www.compassterms.com.
DocuSign Envelope ID: BA1C79A8-1BD5-48F6-ABC1-444B74D2B860
         Case 9:19-cv-80488-BB Document 42 Entered on FLSD Docket 09/04/2019 Page 13 of 18

     “Broker”                           Broker Address for Notices:                            Agent Address for Notices:

     Compass Florida, LLC d/b/a         c/o 90 Fifth Ave, 3rd Floor                           480 Hibiscus Street #110
                                                                                            /AD1/


     Compass                            New York, New York                                    West Palm Beach, Fl 33401
                                                                                            /CY1/


                                        notices@compass.com                                   patrick@modernlivingre.com



                                                                          /AA1/




     Name: Robert Reffkin                                             Name: PATRICK DAVID
     Title: Chief Executive Officer                                   LAFFERTY II




      Primary Principal Patrick Lafferty 20181109T154357Z                                                          Page 2 of 3
DocuSign Envelope ID: BA1C79A8-1BD5-48F6-ABC1-444B74D2B860
         Case 9:19-cv-80488-BB Document 42 Entered on FLSD Docket 09/04/2019 Page 14 of 18



            We are very excited to have you join the Compass team! As you make the transition, we want to remind you that Compass
            requires that you follow all post-affiliation restrictions you may be subject to after you disassociate from your previous firm,
            as well as all applicable rules, laws, and regulations governing the transfer of any listing over to Compass, including:

                  (1) Confidentiality Obligations.
                       You CANNOT take any confidential or proprietary information. Please do not bring to Compass any information
                       (documents, emails, reports, notes, forms, etc.) that resides or did reside at your previous firm, in any form. To be
                       clear, do not take any form agreements, templates, etc., even if you created them from scratch while at your previous firm. It is
                       Compass policy not to permit the taking, storing or use of any information from your previous firm, in any form.
                       You CAN take your personal contacts and possessions. These are possessions that have absolutely nothing to do
                       with your previous firm such as your photos and personal effects. Your contacts are your family, friends or
                       professional contacts that you personally sourced and maintained. When in doubt, leave it behind and we can officially
                       request it from your previous firm after you join Compass.
                         Examples of Confidential/Proprietary Information and Personal Work Product


                            Confidential/Proprietary Information                                      Personal Work Product
                            (May not be retained or used by you)                                     (May be retained and used by you)
              1. A list of contacts that you created using a list you             1. Your contacts – family, friends and professional
              received from your previous firm.                                   contacts that you personally sourced and maintained.
              2. Documents referencing any data that you learned of               2. Your personal possessions.
              from your previous firm (including through presentations,
              conversations or e-mails from a manager or other
              colleague).
              3. Documents that you downloaded from your previous
              firm’s internal database or intranet.
              4. Documents you created that are based on templates
              received from your previous firm.


                              Personal Work Product                                 1. Your contacts – family, friends and professional
                                                                                    contacts that you personally sourced and maintained.
                           (May be retained and used by you)
                                                                                    2. Your personal possessions.

            (2) Non-Solicitation Covenants. These restrict your solicitation of employees, independent contractors (including real estate
                agents) and/or clients of your previous firm.
           (3) Listing Transfer Obligations. You acknowledge that you will 100% follow all rules/regulations that govern the transfer of
               any exclusive listing agreement to Compass or communications with clients. As an agent, you can be subject to very serious
               sanctions or fines if you fail to 100% follow these rules/regulations. Any decision to transfer a listing must be made by a c lient
               independently, of his/her own free will, and you cannot interfere with any current exclusive listing agreement.
                  Please promptly inform us if any of these restrictions apply to you. Compass requires that you honor all post-affiliation
       obligations to your previous firm and will not permit the disclosure or use of confidential or proprietary information. Please note that
       failure to comply with this policy will result in disciplinary action, including, but not limited to, termination of your affiliation. We
       believe this is absolutely critical to ensuring that you start your Compass journey without looking back, but looking forward as we help
       everyone find their place in the world!

               By signing below, you acknowledge that you received, read and agree to comply with this notice. Thank you for your
       immediate cooperation and welcome to the Compass team!


                      Signature
                                   /AA1/




                  Agent Name       PATRICK DAVID LAFFERTY II

                          Date:    /Dsign1/
                                    11/10/2018


            Primary Principal Patrick Lafferty 20181109T154357Z                                                                              Page 3 of 3
Case 9:19-cv-80488-BB Document 42 Entered on FLSD Docket 09/04/2019 Page 15 of 18




              Exhibit B
        Case
8/26/2019        9:19-cv-80488-BB Document 42 Privacy
                                              Entered Policyon  FLSD
                                                             - Modern     Docket
                                                                      Living Group 09/04/2019 Page 16 of 18




                        PRIVACY STATEMENT
                        Last modiﬁed July 22, 2017

                        Modern Living Real Estate LLC operates the web site at www.modernlivingre.com (“Site”). We respect the p

                        whether you are just beginning your real estate search or have previously visited our Site. This Privacy Statem

                        privacy, how we treat information we collect on the Site that identiﬁes an individual user (“Personal Informatio
                        does have access to Modern Living LLC’s Website.

                        BY REGISTERING FOR OR USING THE SITE, YOU SIGNIFY YOUR ACCEPTANCE OF THIS PRIVACY STATEMEN

                        YOU CANNOT USE THE SITE. We reserve the right to modify this Statement at any time by posting a notice o

                        also provide additional notice of signiﬁcant changes.) Your use of the Site after the date of the last modiﬁcati
                        us that you agree to the changes.

                        Location of Servers and Transfer of Information to the United States

                        The Site is hosted by servers in the United States. If you are located outside of the United States, your Persona

                        submitting your Personal Information, you consent to its transfer to the United States and to its storage, proce

                        Scope of this Privacy Statement

                        This Privacy Statement applies to your use of this Site only. We do not own, operate or control the web sites o

                        apply to a sales associate’s web site, collection, use, storage and disclosure of your Personal Information.

                        1. Collection and Use of Your Personal Information

                        We collect your Personal Information on the Site in order to enhance the services we offer you. We collect Pe

                        in order to obtain certain services or information, including    registrations for special communications, such a

                        sending you new listings that ﬁt the proﬁle of your saved search;      requests to ﬁnd a property, to list your pro

                           requests to receive periodic industry updates; (E) requests to email a listing to a friend; (F) applications for
                        Requests to Find or List a Property and to Find a Sales Associate
                        If you submit a request through this Site to ﬁnd or list a property or to ﬁnd a sales associate, you will be asked

                        to a sales associates to respond to your request. For example, if you ask that we list your property or if you as
                        sales associate in that area.

                        Contacting Us
                        If you contact us, we collect Personal Information, which is retained or referred to a sales associate depending

                        or a sales associate, it is referred to a sales associate; if your inquiry or complaint requires a response from us
                        a response. The information we collect is not used in any other way and is not retained after one year. 
                        Refer a Listing to a Friend

                        If you choose to send a listing to a friend, you will be asked to provide the friend’s name and email address in
                        not store this information, and the information is used only to send the one-time referral email.

                        Employment Inquiry

https://modernlivingre.com/privacy-policy/                                                                                              1/3
        Case
8/26/2019        9:19-cv-80488-BB Document 42 Privacy
                                              Entered Policyon  FLSD
                                                             - Modern     Docket
                                                                      Living Group 09/04/2019 Page 17 of 18

                        If you are seeking employment, you will be asked to provide Personal Information about yourself. We refer this

                        you live.
                        2. Collection of Non-Personal Information

                        Even if you do not send us any Personal Information, we collect information about how you use our site (“Non
                        identify you personally and is explained in more detail below under “Non-Personal Information”.

                        Cookies
                        A cookie is a small data ﬁle, often including an anonymous unique identiﬁer, that is sent from a web site’s com

                        is common on the Internet. A web site can send its own cookie to your browser if your browser’s preferences a
                        web site to access only the cookies it has already sent to you, not the cookies sent to you by other sites. You

                        cookies, or notify you when a cookie is sent. (Each browser is different, so check the “Help” menu of your brow
                        reset your browser to refuse all cookies or indicate when a cookie is being sent. But if you refuse cookies, som
                        provide services or information you have requested. For example, without cookies, we will not be able to prov

                        Non-Personal Information
                        Like many sites, we obtain Non-Personal Information such as IP (internet protocol) addresses, browser types, t

                        about where a user comes from before arriving at our Site, what pages a user visits, the order of those pages

                        this service for us by sending a cookie to gather this information, compile it, and report to us. We use Non-Pe
                        you see, improve our services, conduct research, and provide anonymous aggregated reporting for internal au
                        Advertising Networks
                        We send to your web browser some of the advertisements you see when you use our network of web sites. H

                        servers or ad networks, to serve advertisements within our web pages. Because your web browser must reque
                        these companies can send their own cookies to your cookie ﬁle, just as if you had requested a web page from
                        an advertisement to a certain audience (for example, men ages 18-34) or audience segment (for example, me
                        respond to that ad, the advertiser or ad-server may conclude that you ﬁt the description of the audience they
                        third-party ad servers to employ anonymous cookies only for ad delivery and anonymous targeting. Our third

                        to any Personal Information about you.
                        Opting Out of Third-Party Ad Servers
                        If you want to prevent a third-party ad server from sending and reading cookies on your computer, currently y
                        out (if they offer this capability). Currently, we have relationships with the following third-party ad networks (c

                        statements): 24/7 Real Media, Inc. http://www.247realmedia.com/privacy.html
                        3. Use of Information
                        We use the Personal Information and the Non-Personal Information we collect on the Site          to provide you w
                        including saving searches and, if you request it, sending you updates about those searches;        to receive, if yo

                        your questions or complaints;     to refer you to Franchisees and sales associates about ﬁnding or listing a pro
                        friend; and (F) inquiries about franchising opportunities. and (G) for analytical purposes to help us improve the
                        Personal Information to inform you about other services and products that may be available through us, our f
                        which we have a marketing relationship, and to provide you a customer survey to assess your satisfaction wit

                        audient measurement and analytics services for us, to serve advertisements on our behalf, and to track and r


https://modernlivingre.com/privacy-policy/                                                                                              2/3
        Case
8/26/2019        9:19-cv-80488-BB Document 42 Privacy
                                              Entered Policyon  FLSD
                                                             - Modern     Docket
                                                                      Living Group 09/04/2019 Page 18 of 18

                        entities may use cookies, web beacons, SDKs, and other technologies to identify your device when you use th
                        and such services will be covered by the privacy policy of the respective third parties. We use Google Analyti
                        about the use of the Site. More information on Google Analytics – including how you can control the informa
                        here: www.google.com/policies/privacy/partners/

                        4. Sharing Your Information
                        We reserve the right to share your Personal Information with our afﬁliated companies and marketing partners
                        providing you with full service real estate brokerage services. We do share your Personal Information under th
                        A. Third party vendors we engage to provide services on our behalf, such as hosting, web-site development, a
                        have agreed not to disclose the Personal Information or to use it for any purpose other than providing the req

                        B. There may arise special circumstances where it is necessary for us to disclose and use Personal Information
                        Statement or any other part of our Terms & Conditions to protect our property or rights; to protect the safety
                        illegal or improper activities; to carry out a merger or consolidation with another entity, a sale or transfer of s
                        reasons we determine in good faith are necessary, appropriate, or required by law, such as when we respond

                        process.
                        The Site contains links to third-party web sites, including a mortgage company, our Franchisees, our advertise
                        will indicate whether clicking the link will send you off our Site. When you click on those links, you will go to a
                        statement and we encourage you to read that policy statement. Please be aware that we are not responsible

                        expressly disclaim any liability for their actions, including actions relating to the use and disclosure of Persona
                        aware of when you leave our Site and enter a third-party web site, including one of our independent Franchis
                        on any web site that collects your Personal Information.
                        5. Security
                        Our hosting services maintains its systems in accordance with reasonable industry standards to reasonably se

                        transmission over the Internet can be guaranteed to be 100% secure. “Perfect security” does not exist on the I




https://modernlivingre.com/privacy-policy/                                                                                              3/3
